2020 IL App (2d) 180263
                                  No. 2-18-0263
                            Opinion filed July 16, 2020
______________________________________________________________________________

                                             IN THE

                              APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE                ) Appeal from the Circuit Court
OF ILLINOIS,                           ) of Kane County.
                                       )
      Plaintiff-Appellee,              )
                                       )
v.                                     ) No. 09-CF-365
                                       )
CALVIN R. MEEKS,                       ) Honorable
                                       ) Kathryn D. Karayannis,
      Defendant-Appellant.             ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE SCHOSTOK delivered the judgment of the court, with opinion.
       Presiding Justice Birkett and Justice Hutchinson concurred in the judgment and opinion.

                                           OPINION

¶1     Defendant, Calvin R. Meeks, appeals from his convictions of home invasion (720 ILCS

5/12-11(a)(2) (West 2008)) and unlawful restraint (id. § 10-3(a)). He argues that the convictions

must be reversed because the State did not bring his case to trial within the time allowed under

section 103-5 of Code of Criminal Procedure of 1963 (Code) (725 ILCS 5/103-5 (West 2008)).

We affirm.

¶2                                     I. BACKGROUND

¶3     On February 2, 2009, defendant was charged in case No. 09-CF-365 with home invasion,

residential burglary, unlawful restraint, and kidnapping (the 2009 charges). Defendant was arrested

in Georgia and was taken into custody in Illinois on February 26, 2009. At that time, defendant
2020 IL App (2d) 180263


was also facing a charge of criminal damage to property in case No. 08-CF-2182 (the 2008 charge).

On March 17, 2009, the trial court appointed counsel to represent defendant.

¶4     On April 23, 2009, the State elected to try the 2008 charge before the 2009 charges.

However, the State could not secure the attendance of the complaining witness. On the date set for

trial, September 21, 2009, the State nol-prossed the 2008 charge.

¶5     The court set a trial date of December 7, 2009, for the 2009 charges. On December 3, 2009,

defendant filed a motion to dismiss the 2009 charges on the basis that the State failed to bring him

to trial within the 120-day speedy-trial period for defendants in pretrial custody. See id. § 103-

5(a). At that point, defendant had been in continuous custody in Illinois since February 26, 2009.

The trial court denied the motion, reasoning that, under section 103-5(e) of the Code (id. § 103-

5(e)), the State had 160 days from the date when the 2008 charge was nol-prossed to bring

defendant to trial for the 2009 charges.

¶6     On December 7, 2009, the trial court granted the State a continuance over defendant’s

objection. On December 10, 2009, the trial court reduced defendant’s bond, and he filed a written

demand for a speedy trial. The next day, December 11, defendant was released on bond. The matter

was set for trial on March 1, 2010. Defendant moved to dismiss the charges on the basis that the

160-day speedy trial period that started when the 2008 charge was nol-prossed had expired. The

parties agreed that March 1, 2009, marked 161 days since the 2008 charge was nol-prossed, and

the trial court granted the motion. However, the State successfully moved to reconsider, arguing

that the last day of the speedy-trial term was a Sunday and that the State was therefore entitled to

bring the matter to trial the next day that court was in session.

¶7     The matter proceeded to a jury trial, and defendant was found guilty of home invasion,

residential burglary, and unlawful restraint. The trial court merged the home invasion and


                                                 -2-
2020 IL App (2d) 180263


residential burglary convictions and sentenced defendant to concurrent prison terms of 18 years

for home invasion and 3 years for unlawful restraint.

¶8     Defendant filed a notice of appeal. However, his attorney did not file a brief, and we

dismissed the appeal. People v. Meeks, No. 2-11-0687 (2011) (unpublished minute order).

Defendant subsequently filed a petition for relief under the Post-Conviction Hearing Act (725

ILCS 5/122-1 et seq. (West 2010)), alleging that his attorney’s failure to file a brief violated his

right to the effective assistance of counsel. The trial court summarily dismissed the petition.

Defendant appealed. We reversed the summary dismissal and remanded for further proceedings.

People v. Meeks, 2016 IL App (2d) 140509. On remand, the trial court granted defendant leave to

file a late notice of appeal from his conviction. This appeal followed.

¶9                                         II. ANALYSIS

¶ 10   Defendant argues that the trial court erred when it determined that, upon nol-prossing the

2008 charge, the State had 160 days to bring defendant to trial on the 2009 charges. Section 103-

5 of the Code (725 ILCS 5/103-5 (West 2008)) sets forth the time frame during which the State

must bring a criminal defendant to trial. That provision states, in pertinent part, as follows:

               “(a) Every person in custody in this State for an alleged offense shall be tried by

       the court having jurisdiction within 120 days from the date he was taken into custody unless

       delay is occasioned by the defendant ***. Delay shall be considered to be agreed to by the

       defendant unless he or she objects to the delay by making a written demand for trial or an

       oral demand for trial on the record. ***

               The 120-day term must be one continuous period of incarceration. In computing

       the 120-day term, separate periods of incarceration may not be combined. If a defendant is




                                                -3-
2020 IL App (2d) 180263


      taken into custody a second (or subsequent) time for the same offense, the term will begin

      again at day zero.

             (b) Every person on bail or recognizance shall be tried by the court having

      jurisdiction within 160 days from the date defendant demands trial unless delay is

      occasioned by the defendant ***. ***

             For purposes of computing the 160 day period under this subsection (b), every

      person who was in custody for an alleged offense and demanded trial and is subsequently

      released on bail or recognizance and demands trial, shall be given credit for time spent in

      custody following the making of the demand while in custody. Any demand for trial made

      under this subsection (b) shall be in writing; and in the case of a defendant not in custody,

      the demand for trial shall include the date of any prior demand made under this provision

      while the defendant was in custody.

                                              ***

             (e) If a person is simultaneously in custody upon more than one charge pending

      against him in the same county, or simultaneously demands trial upon more than one charge

      pending against him in the same county, he shall be tried, or adjudged guilty after waiver

      of trial, upon at least one such charge before expiration relative to any of such pending

      charges of the period prescribed by subsections (a) and (b) of this Section. Such person

      shall be tried upon all of the remaining charges thus pending within 160 days from the date

      on which judgment relative to the first charge thus prosecuted is rendered pursuant to the

      Unified Code of Corrections or, if such trial upon such first charge is terminated without

      judgment and there is no subsequent trial of, or adjudication of guilt after waiver of trial

      of, such first charge within a reasonable time, the person shall be tried upon all of the


                                              -4-
2020 IL App (2d) 180263


       remaining charges thus pending within 160 days from the date on which such trial is

       terminated; if either such period of 160 days expires without the commencement of trial

       of, or adjudication of guilt after waiver of trial of, any of such remaining charges thus

       pending, such charge or charges shall be dismissed and barred for want of prosecution

       unless delay is occasioned by the defendant ***.” Id. § 105-5(a), (b), (e).

¶ 11   The trial court ruled that subsection (e) afforded the State 160 days within which to try

defendant on the 2009 charges after the State nol-prossed the 2008 charge. Defendant argues that

subsection (e) does not apply because he was neither tried on the 2008 charge, nor adjudged guilty

of that charge following a waiver of trial. We disagree.

¶ 12   People v. Kliner, 185 Ill. 2d 81 (1998), and People v. Thompson, 2012 IL App (2d) 110396,

are controlling. In Kliner defendant was arrested on June 10, 1993, and was charged with first-

degree murder and conspiracy to commit murder (the murder charges). Kliner, 185 Ill. 2d at 98,

101. He also faced charges of armed violence, aggravated battery, and aggravated unlawful

restraint in connection with an unrelated incident (the armed violence charges). Id. at 121-22. The

State initially elected to proceed first with the murder charges. Id. at 122. However, on June 5,

1995 (which was within the 120-day period for commencing trial on the murder charges), the State

changed its election, deciding to proceed with the armed violence charges first. Id. The defendant’s

trial on the armed violence charges commenced on October 18, 1995. On January 25, 1996, the

trial on the murder charges commenced. Id. at 122-23. At that time, the trial on the armed violence

charges was still in progress. The defendant argued that the 120-day period began when he was

arrested. Id. at 123. The Kliner court rejected the argument, reasoning as follows:

       “Because the State here announced on June 5, 1995, its decision to proceed to trial first on

       the armed violence charges, the State was required to bring defendant to trial on those


                                               -5-
2020 IL App (2d) 180263


        charges within 120 days given that defendant was in custody on those charges. The speedy-

        trial period with respect to the murder case was therefore tolled from June 5, 1995, until

        judgment was rendered on the armed violence charges. Once judgment was rendered,

        however, the State was required to bring defendant to trial for murder within 160 days. The

        State brought defendant to trial in the murder case before judgment was rendered in the

        armed violence case. Consequently, defendant was tried within the 160 days provided for

        in section 103-5(e).” Id. at 123-24.

¶ 13    In Thompson, the defendant was charged with three misdemeanors: battery, domestic

battery, and resisting a peace officer. Thompson, 2012 IL App (2d) 110396, ¶ 3. He was released

on bond but was later arrested for an unrelated felony and remained in custody thereafter. The

State initially elected to try the felony first but later changed its election, opting to try the

misdemeanor charges first. Id. ¶¶ 3-4. The trial court ruled that the speedy-trial period for the

misdemeanors started to run on the date that the State elected to try those charges first. The

defendant was tried less than two months later and was found guilty of resisting a police officer.

Id. ¶ 7. The defendant argued on appeal that his trial attorney was ineffective because he failed to

move to dismiss the charges under the speedy-trial statute. Id. ¶ 9. The defendant argued that, when

the State changed it election, “the speedy-trial clock ‘related back’ to the date he was taken into

custody.” Id. ¶ 13. Relying on Kliner, we rejected the argument. We noted that the speedy-trial

claim in Kliner pertained to the second trial, i.e., the trial on the charges the State had initially

elected to try first. Id. ¶¶ 14-16. In contrast, in Thompson, the speedy-trial claim related to the first

trial, i.e., the trial on the charges that the State had originally elected to try second. We found the

distinction to be insignificant, reasoning as follows:




                                                  -6-
2020 IL App (2d) 180263


        “To conclude otherwise would be to hold that the speedy-trial clock is not tolled in either

        matter when the State makes its initial election, but pursuant to Kliner the speedy-trial

        clock is tolled in one case when the State changes its original election, absent subterfuge.

        The more logical application of Kliner is to hold that the speedy-trial clock is tolled in the

        unelected matter when the State initially elects to bring a defendant to trial first on unrelated

        charges, and the speedy-trial clock is also tolled if the State changes its original election,

        absent subterfuge.” (Emphases altered.) Id. ¶ 16.

¶ 14    Here, the State’s decision on September 21, 2009, to nol-pros the 2008 charge was the

functional equivalent of a change in election to proceed with the 2009 charges first. Thus, pursuant

to Thompson, the speedy-trial clock for the 2009 charges did not relate back to the time of

defendant’s arrest.

¶ 15    We note that People v. Raymer, 2015 IL App (5th) 130255, relied on by defendant, is

distinguishable. The Raymer court held that the voluntary dismissal, with prejudice, of one of the

charges against the defendant did not extend the period for bringing the other charges to trial. The

court reasoned that the defendant had been neither tried nor adjudged guilty after waiving trial on

the charge that the State elected to try first. Id. ¶ 14. Unlike in this case, however, in Raymer, the

120-day speedy trial term had already expired before the State dismissed the charge it had elected

to try first. See id. ¶ 15.

¶ 16    Pursuant to Kliner, when the State nol-prossed the 2008 charge, it was obligated to bring

the case to trial within 120 days. However, defendant was released from custody on December 11,

2009, at which point, section 103-5(e)’s 120-day speedy-trial period no longer applied. Defendant

demanded a trial within 160 days pursuant to section 103-5(b), and on the day of trial he moved to

dismiss on the basis that the 160-day period had lapsed. The trial court found that the trial on the


                                                  -7-
2020 IL App (2d) 180263


2009 charges took place on day 160. Defendant argues that the finding was erroneous because the

trial court failed to count time that defendant spent in custody before the State made its initial

election to try the 2008 charge first. Defendant did not raise this argument in the trial court. Indeed,

at the hearing on the motion, defendant argued that the day of trial was day 161 of the speedy-trial

period. Defendant does not dispute that the trial court correctly rejected that argument on the basis

that, day 160 being a Sunday, the State was entitled to bring the case to trial on the next day that

the court was in session. Arguments raised for the first time on appeal are forfeited. People v.

Johnson, 363 Ill. App. 3d 1060, 1075 (2005).

¶ 17                                     III. CONCLUSION

¶ 18    For the reasons stated, we affirm the judgment of the circuit court of Kane County.

¶ 19    Affirmed.




                                                 -8-
2020 IL App (2d) 180263



                                  No. 2-18-0263


 Cite as:                 People v. Meeks, 2020 IL App (2d) 180263


 Decision Under Review:   Appeal from the Circuit Court of Kane County, No. 09-CF-365;
                          the Hon. Kathryn D. Karayannis, Judge, presiding.


 Attorneys                James E. Chadd, Thomas A. Lilien, and Kerry Goettsch, of State
 for                      Appellate Defender’s Office, of Elgin, for appellant.
 Appellant:


 Attorneys                Joseph H. McMahon, State’s Attorney, of St. Charles (Patrick
 for                      Delfino, Edward R. Psenicka, and Katrina M. Kuhn, of State’s
 Appellee:                Attorneys Appellate Prosecutor’s Office, of counsel), for the
                          People.




                                       -9-